Exhibit 99.2 Zattikka Limited (A Development Stage Company) Financial Statements as of and for the periods from June 1, 2009 (Inception) to December 31, 2009, unaudited quarter ended March 31, 2010, and unaudited from June 1, 2009 (Inception) to March 31, 2010 and Independent Auditors’ Report 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Zattikka Limited. We have audited the accompanying balance sheet of Zattikka Limited (a development stage company) (the “Company”) as of December 31, 2009 and the related statements of operations, changes in stockholders’ equity and other comprehensive loss, and cash flows for the period from June 1, 2009 (date of inception) to December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of Zattikka Limited as of December 31, 2009, and the results of its operations and its cash flows for the period from June 1, 2009 (date of inception) to December31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte LLP London, England July 2, 2010 2 ZATTIKKA LIMITED (A Development Stage Company) Balance Sheets ASSETS March 31, unaudited December 31, US $ US $ CURRENT ASSETS Cash and cash equivalents Tax receivables Prepaid expenses and other current assets Intangible assets, net Property and equipment, net TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable Contingent consideration Accrued expenses and other creditors Total current liabilities TOTAL LIABILITIES Commitments and contingent liabilities – (Note 12) STOCKHOLDERS’ EQUITY A Ordinary Shares, £0.01 par value: Authorized –30,000 shares at March 31, 2010 and at December 31,2009 Issued and outstanding – 18,000 shares at March 31, 2010 and at December 31, 2009 B Ordinary Shares, £0.01 par value: Authorized – 10,000 shares at March 31, 2010 and at December 31, 2009 Issued and outstanding – 10,000 shares at March 31, 2010 and at December 31, 2009 C Ordinary Shares, £0.01 par value: Authorized – 60,000 shares at March 31, 2010 and at December 31, 2009 Issued and outstanding – 16,000 shares at March 31, 2010 and at December 31, 2009 Additional paid in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ (deficit)/equity ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY See accompanying notes to these financial statements. 3 ZATTIKKA LIMITED (A Development Stage Company) Statements of Operations Quarter ended March 31, 2010 unaudited June 1, 2009 (Inception) to December 31, 2009 Period from June 1, 2009 (Inception) to March 31, 2010 unaudited US $ US $ US $ Revenue Cost of Goods Sold Research and Development Sales and Marketing General and Administrative Loss from Operations ) ) ) Interest Income - Net Loss Before Income Taxes ) ) ) Income Tax - - - Net Loss ) ) ) Net loss per Share A Ordinary Shares (Basic and Diluted) B Ordinary Shares (Basic and Diluted) C Ordinary Shares (Basic and Diluted) See accompanying notes to these financial statements 4 ZATTIKKA LIMITED (A Development Stage Company) Statements of Changes in Stockholders’ Equity and other Comprehensive Loss A Ordinary Shares of £0.01 B Ordinary Shares of £0.01 C Ordinary Shares of £0.01 Additional Paid-in Capital Amount Accumulated Deficit Accumulated other Comprehensive Loss Total Stockholders’ (Deficit)/Equity Shares US $ Shares US $ Shares US $ US $ US $ US $ US $ Issuance of 1,rdinary shares of £0.01 at par value on June 1, 2009 (inception) (Redenominated amounts following share split) $
